Title: To George Washington from Anonymous, March 1792
From: Anonymous
To: Washington, George

 

Sir
[March 1792]

I know you to be good—and you are great, independent of public opinion—I mean intrinsically great, if you were not possessed of that opinion. But you are possessed of it, and stand higher, beyond all comparison in the estimation of persons of every description than any man. The virtuous part of the community who have for years put everything to hazard to obtain a Government, likely to insure their happiness, woud therefore look up to you wth anxious hope, and implore your protection against the wicked artifices of a set of democratical incendiaries who are endeavouring to level the federal Edifice to the ground. They have unfortunately got the whole delegation from Virginia under their direction. For the aggrandizement of Mr Jefferson they are endeavouring to make you odious. I trust they will not succeed. If you wd exert yourself—they wd shrink into insignificance. Mr Hamilton is the object of Mr Jefferson’s mortal aversion. He knows his superior merit and talents, and is indefatigable in his endeavors to compass his ruin. His emissaries are constantly at work to revile all his plans, and to withdraw from him the confidence of the Public, of wch he at present is most justly possessed. Two of the most impudent and inflammatory tools of the party are Giles, and Mercer. It is said the latter is determined to plunge this Country into a quarrel wth England by insulting the British Minister. I do not believe you know that the National Gazette was established under the immediate patronage of Mr Jefferson and Mr Madison, and that Mr Freneau the Printer of it is a Clerk in the Secretary of State’s Office wth a Salary as Interpreter. Examine the productions wch appear in that Gazette. Is it proper that the Secretary of State should encourage the malevolent attacks wch are continually making against the Government? Be assured Sir that those Men are at the head of a most wicked Faction, chiefly composed of Virginians, but assisted by some other restless, ambitious Men. Their objects are to destroy Mr Hamilton, by making him odious in the public Eye, to place Mr Jefferson at the head of the Government, to make Mr Madison prime Minister, to displace the Vice President at the next Election, to lay this Country prostrate at the feet of France, to affront and quarrel wth England, to take advantage

of the cry of the ignorant multitude in favor of Democracy, and thus to establish an absolute Tyranny over the minds of the populace by the affectation of a most tender regard to the rights of Man, and a more popular Government.
